Citation Nr: 0512874	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  92-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral eternal otitis, otomycosis. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for malignant melanoma 
of the chest wall (sometimes claimed as breast cancer) due to 
exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

The Board last remanded this case to the Appeals Management 
Center (AMC) of the Department of Veterans Affairs (VA) in 
July 2004.  Because of lack of complete compliance with the 
remand requests, the Board must again remand the case.  

For completeness, the Board will repeat the history of the 
case outlined in the July 2004 remand.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations by the VA Regional Office 
(RO) in Buffalo, New York.  The veteran's claim pertaining to 
service connection for melanoma of the chest wall (sometimes 
claimed as breast cancer) due to exposure to ionizing 
radiation in service has been in appellate status for many 
years and has involved multiple remands as well as 
consideration by the United States Court of Appeals for 
Veterans Claims (Court) on the veteran's petition for 
extraordinary relief, which the Court denied in February 
1998.  The veteran testified at a hearing at the RO in 
January 2000, he and his daughter testified at a hearing at 
the RO in November 2000 and the veteran, accompanied by his 
daughter, testified before the undersigned at a hearing in 
Washington, D.C., in July 2002.  

In a decision dated in January 2003, the Board denied 
entitlement to service connection for malignant melanoma of 
the chest wall, sometimes claimed as breast cancer.  In 
February 2003, the veteran filed a motion for reconsideration 
of the January 2003 Board decision.  A Deputy Vice Chairman 
of the Board denied that motion in June 2003.  In August 
2003, the Board received a statement from the veteran dated 
in July 2003, which the Board construed as the veteran's 
second motion for reconsideration of the January 2003 Board 
decision.  In a letter dated in October 2003, a Deputy Vice 
Chairman of the Board told the veteran that his 
correspondence failed to present arguments showing error in 
the Board's decision and notified the veteran that the 
request for reconsideration remained denied.  

Thereafter, the veteran appealed the January 2003 Board 
decision to the Court.  In an order dated in February 2003, 
the Court vacated the January 2003 Board decision and granted 
an unopposed motion of the Secretary of Veterans Affairs to 
remand the appeal to the Board.  The Court returned the 
appeal to the Board, and in May 2004 the veteran testified 
from the Buffalo RO at a videoconference hearing before the 
undersigned sitting in Washington, D.C.

In addition to the foregoing, issues on appeal include 
entitlement to an increase (compensable) rating for bilateral 
external otitis, otomycosis, and entitlement to service 
connection for bilateral hearing loss.  The RO denied those 
claims in a rating decision dated in December 2001, the 
veteran filed a timely notice of disagreement, the RO issued 
a statement of the case, and the veteran filed his 
substantive appeal in December 2002.  As the substantive 
appeal was not in the record that was before the Board in 
January 2003, the increased rating claim and hearing loss 
service connection claim were not considered by the Board at 
that time.  

In March 2004, the veteran's representative filed a motion to 
advance the veteran's case on the Board's docket.  The 
undersigned granted that motion in March 2004.  As noted 
above, the Board remanded the case to the AMC in July 2004.  

This appeal is again REMANDED to the RO via the AMC in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  



Other matters

On review of the record, the Board notes that in his February 
2002 notice of disagreement with the denial of an increased 
rating for his service-connected bilateral external otitis, 
otomycosis and denial of service connection for hearing loss, 
the veteran stated that not all issues had been addressed and 
that he asked for an increase, as the 1949 decision of a zero 
percent rating was never fair.  He stated that in 1944 he was 
first treated for a fungal infection in both ears and said 
that after he left service he was treated every two weeks 
until VA did not want to pay for that much treatment.  In 
addition, on his VA Form 9, Appeal to Board of Veterans' 
Appeals, received at the RO in December 2002, the veteran 
stated that he believed he should have been granted more than 
zero percent for his ears in 1949.  The Board refers the 
matter of whether the veteran is attempting to raise a claim 
of clear and unmistakable error in the November 1949 rating 
decision that assigned the initial noncompensable rating for 
bilateral external otitis, otomycosis, to the RO for 
clarification and any appropriate action.  

The Board also notes that the veteran has submitted June 2001 
and October 2001 reports of computerized tomography (CT) 
studies of the chest from the Diagnostic Imaging Center.  The 
impression reported in June 2001 was streaky reticular-
nodular parenchymal changes in the lingular segment of the 
left upper lobe [of the lung], which the physician said 
likely represented post inflammatory scarring.  In October 
2001, the physician said there was no interval change and 
again noted patchy retiuclonodular parenchymal changes in the 
periphery of the lingular segment of the left upper lobe.  
The physician said these findings were likely related to 
post-inflammatory scarring.  In an addendum to the October 
2001 report, the physician said that following review of the 
veteran's prior CT scans, there were findings of prior left 
chest wall surgery with resection of the patient's breast.  
The physician said there was no change in the reticulonodular 
parenchymal changes within the anterior periphery of the 
lingular segment of the left upper lobe.  He said these might 
represent post radiation/inflammatory scarring.  The veteran 
has stated that he has never received medical radiation 
treatments and that his only exposure to radiation was in 
service.  In addition, in a letter dated in July 2004, the 
veteran has stated that the scarring in his left lung could 
only have come from the radiation to which he was exposed on 
his trip to Hiroshima from Osaka.  The RO should clarify 
whether the veteran is attempting to raise a claim for 
service connection for left lung disability due to exposure 
to ionizing radiation in service.  


REMAND

The veteran is seeking an increased rating for his service-
connected bilateral external otitis, otomycosis, and service 
connection for bilateral hearing loss.  In addition, claims 
on appeal include entitlement to service connection for 
malignant melanoma of the chest wall (sometimes claimed as 
breast cancer) due to exposure to ionizing radiation in 
service.  

The veteran's service-connected bilateral external otitis, 
otomycosis, is currently rated as noncompensably disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6210, which is the 
diagnostic code for chronic otitis externa.  Under that code, 
disease of the auditory canal with swelling, dryness and 
scaliness, or a serous discharge, and itching requiring 
frequent and prolonged treatment warrants a 10 percent 
rating.  The record shows that in a letter in November 2001, 
the veteran stated that when there is a flare-up of his 
infected ears, they swell shut and he cannot eat or talk.  He 
said the only way to avoid a flare-up was to keep all water 
out of his ears, but even then they itch constantly as though 
something is crawling inside.  

The record includes the report of a VA ear examination 
conducted on November 26, 2001, at which the examiner said 
examination of the external ear canal revealed a moderate 
amount of scaling, but no edema or discharge.  She said there 
was no evidence of fungal infection or otitis externa.  At an 
audiological evaluation on the same date, another examiner 
noted that the veteran's ear canals were wet and there was a 
foul odor coming from the left side.  She noted that the 
veteran was interested in hearing aids but that due to his 
chronic outer ear pathology, a hearing aid would only be 
ordered for the right ear with medical clearance from the 
ear, nose and throat clinic.  She said that the veteran would 
then have to be very selective about when he would wear the 
aid, as wearing it in a wet ear could exacerbate any 
infection he might have.  She said that the left ear would 
not benefit from amplification due to very poor word 
recognition in that ear.  

In an addendum dated in December 2001, the examiner who 
conducted the November 2001 ear examination stated she had 
reviewed records brought in by the veteran showing the 
veteran had been treated for external ear canal fungal 
infections.  She further said, "[T]here are no records 
showing treatment of middle ear infections.  The tympanic 
membrane is normal in appearance.  There is no evidence of 
thickening or scarring.  This is why I feel his hearing loss 
is not related to the fungal ear canal infections."  It is 
unclear to the Board as whether it is because of the absence 
of evidence of thickening or scarring of the tympanic 
membranes alone or in combination with the absence of records 
showing treatment of middle ear infections that the examiner 
concluded that the veteran's hearing loss is not related to 
the fungal ear canal infections.  The Board also notes that 
the examiner reported that the veteran's claims file was not 
available to her and that the claims file includes a VA 
outpatient record dated in April 1998 showing the veteran was 
seen for follow-up of chronic otitis externa, at which time 
he was noted to have left fungal otitis externa with his 
hearing worse on the left than the right, and he reported 
tinnitus on the left and lightheadedness.  Examination at 
that time showed the left ear tympanic membrane was 
thickened.  The physician did not state an opinion as to the 
etiology of the bilateral sensorineural hearing loss or 
tinnitus.  

In view of the foregoing, the Board remanded the issues of 
entitlement to an increased rating for bilateral external 
otitis, otomycosis, and entitlement to service connection for 
bilateral hearing loss for additional development and 
readjudication.  The requested development included providing 
the veteran with VA ear, nose, and throat (ENT) and audiology 
examinations to determine the nature and severity of the 
veteran's service connected bilateral external otitis, 
otomycosis, and the nature and etiology of any current 
bilateral hearing loss.  Although the record indicates that 
the AMC requested the examinations in December 2004, the 
claims includes only an audiological evaluation report dated 
December 29, 2004.  That report does not include the medical 
opinion requested by the Board as to the etiology of the 
veteran's bilateral hearing loss.  Further, while the file 
contains a February 2005 letter from the veteran to the AMC 
requesting a copy of the report of an ENT examination he 
stated took place on December 29, 2004, at the VA Hospital in 
Syracuse, New York, the claims file does not include any such 
report.  Further, while the AMC did obtain some of the 
veteran's VA outpatient records that were not previously in 
the claims file, there is no indication that the AMC 
readjudicated the claims, nor did it provide the veteran with 
a supplemental statement of the case as requested by the 
Board.  The veteran has not waived review of these records by 
the agency of original jurisdiction, and in his April 2005 
brief to the Board, the veteran's representative has 
recognized the need for remand.  

As to the issue of entitlement to service connection for 
malignant melanoma of the chest wall (sometimes claimed as 
breast cancer) due to exposure to ionizing radiation in 
service, the Court has ordered readjudication of the claim 
with consideration of a May 2003 study of the National 
Research Counsel (NRC) reporting that reconstructions of 
veterans' exposures to ionizing radiation used for 
determining VA benefits eligibility had been underestimated.  
See A Review of the Dose Reconstruction Program of the 
Defense Threat Reduction Agency, The National Academies 
Press, May 8, 2003).  The Appellee's Motion for Remand of the 
case to the Board pointed out that factual integrity of the 
Board's January 2003 decision was called into question by 
NRC's conclusion that the radiation dose estimates by the 
Defense Threat Reduction Agency (DTRA) for atomic veterans 
may have been underestimated substantially.  

The Board has acknowledged that as a result of the NRC study, 
additional development is warranted in this case.  In this 
regard, in its July 2004 remand the Board pointed out that in 
December 2003, the RO requested that DTRA provide VA with a 
revised radiation dose estimate for the veteran stating that 
the action was required as the result of the May 8, 2003, 
report by the NRC on reconstructed radiation doses.  In its 
letter, the RO stated that the veteran's exposure had taken 
place at Hiroshima.  The Board pointed out that this was the 
first step in development required to readjudicate the 
veteran's radiation claim.  The Board advised the AMC that if 
the DTRA provided a new radiation dose estimate that was 
higher than the previous estimate, further development 
regarding melanoma of the chest wall, as outlined in 
38 C.F.R. § 3.311, should be completed prior to 
readjudication of entitlement to service connection for 
malignant melanoma of the chest wall.  Review of the record 
shows that the AMC received a copy of an October 2004 letter 
from DTRA in which it stated it had reviewed the veteran's 
dose assessment and concluded that his "worst case" dose 
from external radiation, inhalation, and ingestion was less 
than one rem.  This is different from the radiation dose 
information previously provided for the veteran and reported 
in the DTRA's February 1999 letter.  There must, therefore, 
be further development as outlined in 38 C.F.R. § 3.311, 
including referral to the Under Secretary for Benefits, if 
appropriate.  

There is no indication in the record that the AMC has taken 
any action in response to the October 2004 letter from DTRA.  
In his April 2005 brief, the veteran's representative 
recognized that the claim is not ready for Board review, and 
the Board agrees that it must be remanded to the AMC again.  
During the remand period the veteran has submitted several 
statements in which he asserts that records from Diagnostic 
Imaging Center indicate that he has radiation scars on his 
left lung.  He argues that it must take radiation exposure 
greater than 1 rem to cause such scars and since his only 
radiation exposure was in Hiroshima in 1945, the DTRA dose 
assessment is much less that the radiation dose to which he 
must have been exposed in Hiroshima.  The veteran should be 
advised that he may submit his own radiation dose estimate in 
conjunction with his claim, and he should be directed to the 
provisions of 38 C.F.R. § 3.311(a)(3)(ii), which states that 
a dose estimate shall be considered from a "credible 
source" if prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and if based on analysis of the 
facts and circumstances of the particular claim.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request explicitly that he provide 
any evidence in his possession that 
pertains to any of his claims and has not 
been submitted previously.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  

In addition, the AMC should notify the 
veteran that with respect to his claim of 
entitlement to service connection for 
malignant melanoma of the chest wall 
(sometimes claimed as breast cancer) due 
to exposure to ionizing radiation in 
service, he may submit his own radiation 
dose estimate from a credible source and 
that under the provisions of 38 C.F.R. 
§ 3.311(a)(3)(ii) a dose estimate shall 
be considered from a "credible source" 
if prepared by a person or persons 
certified by an appropriate professional 
body in the field of health physics, 
nuclear medicine or radiology and if 
based on analysis of the facts and 
circumstances of the particular claim.  

2.  The AMC should also contact the 
veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for bilateral 
external otitis, otomycosis, at any time 
since March 2004.  He should also be 
requested to identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for bilateral 
hearing loss, melanoma of the chest wall 
or cancer of the breast at any time since 
service.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  In any event, 
the AMC should obtain and associate with 
the claims file all VA treatment records, 
including ear, nose and throat (ENT) 
clinic records and reports of all imaging 
studies (including MRI studies), and any 
hospital summaries for the veteran from 
the VA Medical Center in Syracuse, New 
York, dated from March 2004 to the 
present.  

3.  Thereafter, the AMC should return the 
report of the December 29, 2004, 
audiology evaluation to the audiologist 
who conducted the examination, if 
available.  If that audiologist is not 
available, the veteran should be provided 
a new audiological evaluation.  Either 
the former or current audiologist, if 
necessary, should, relative to the 
veteran's service-connected bilateral 
external otitis, otomycosis, describe 
whether there is swelling, dry and scaly 
or serous discharge, chronic suppuration 
and/or itching and whether frequent and 
prolonged treatment is required and/or 
whether the nature of the symptoms are 
such as to be resistant to treatment.  To 
the extent that the veteran describes 
flare-ups, if any, the audiologist should 
determine the nature and duration of such 
flare-ups.  

The audiologist should also determine the 
nature and etiology of the veteran's 
bilateral hearing loss, and based on the 
examination and review of the record, 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current hearing 
loss was caused or chronically worsened 
by the veteran's service-connected 
bilateral external otitis, otomycosis.  
The audiologist should also provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that any current hearing loss is 
casually related to the veteran's active 
service or any incident of service.  

The claims file must be provided to the 
audiologist for review of pertinent 
documents in connection with the 
requested opinions, and that it was 
available and reviewed should be noted in 
the examination report.  

4.  In addition, the AMC should obtain 
and associate with the claims file the 
report of any VA ENT examination for 
compensation and pension purposes that 
was conducted at the VA Hospital in 
Syracuse, New York, on December 29, 2004.  
If the report is not available, the AMC 
should arrange for a new VA ENT 
examination of the veteran to determine 
the nature and severity of the veteran's 
service-connected bilateral external 
otitis, otomycosis, and the nature and 
etiology of his bilateral hearing loss.  
In any event, the AMC should assure that 
relative to the veteran's service-
connected bilateral eternal otitis, 
otomycosis, that the examiner describes 
whether there is swelling, dry and scaly 
or serous discharge, chronic suppuration 
and/or itching and whether frequent and 
prolonged treatment is required and/or 
whether the nature of the symptoms are 
such as to be resistant to treatment.  To 
the extent that the veteran describes 
flare-ups, if any, the examiner should 
determine the nature and duration of such 
flare-ups.  The examiner should also 
determine the nature and etiology of any 
bilateral hearing loss, and after 
examination and review of the record, 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current hearing 
loss was caused or chronically worsened 
by the veteran's service-connected 
bilateral external otitis, otomycosis.  
The examiner should also provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current hearing loss is causally 
related to the veteran's active service 
or any incident of service.  

The claims file must be provided to the 
examiner for review of pertinent 
documents in connection with the 
examination and requested opinions, and 
that it was available and reviewed should 
be noted in the examination report.    

5.  The AMC should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
required medical opinions to ensure that 
they are responsive to, and in complete 
compliance with, the directives of this 
remand.  If they are not, the AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and, in the 
absence of compliance, further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

6.  The AMC should consider the October 
2004 letter from the DTRA concerning the 
revised radiation dose estimate for the 
veteran and should comply with the 
remaining provisions of 38 C.F.R. 
§ 3.311, including referral to the Under 
Secretary for Benefits, if appropriate.  
Thereafter, entitlement to service 
connection for malignant melanoma of the 
chest wall (sometimes claimed as breast 
cancer) due to exposure to ionizing 
radiation in service should be 
readjudicated.  In readjudication of the 
claim, it should be determined whether it 
is at least as likely as not that the 
veteran has at any time had cancer of the 
breast.  If so, the claim should be 
readjudicated with consideration of the 
provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  

Again, the Board points out that the AMC 
must comply fully with the actions 
requested by the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (in the 
absence of compliance with remand 
directives, further remand will be 
mandated).  

7.  In addition, after any additional 
development warranted by the state of the 
record at that time has been completed, 
entitlement to an increased rating for 
bilateral external otitis, otomycosis, 
should be readjudicated.  Also, 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated on a direct basis and as 
secondary to the veteran's service-
connected bilateral external otitis, 
otomycosis.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




